73 N.Y.2d 724 (1988)
Reginald Gomez, Respondent,
v.
New York State Thruway Authority, Appellant. (Claim No. 69823.)
Court of Appeals of the State of New York.
Argued October 14, 1988.
Decided November 17, 1988.
Robert Abrams, Attorney-General (Michael S. Buskus, O. Peter Sherwood and Peter H. Schiff of counsel), for appellant.
Michael J. Cunningham for respondent.
Chief Judge WACHTLER and Judges SIMONS, KAYE, ALEXANDER, TITONE, HANCOCK, JR., and BELLACOSA concur.
*725MEMORANDUM.
The order of the Appellate Division should be affirmed, with costs.
Claimant was injured when he was involved in an accident on a Thruway bridge over the Wallkill River. The accident occurred when his vehicle skidded on the icy surface of the highway, traveled up a pile of frozen snow plowed against a guardrail of the bridge and flipped over. Claimant instituted this action seeking to recover from the Authority for negligently maintaining the road and the guardrails. The Court of Claims found that defendant had negligently failed in its duty to maintain the guardrails for the purpose intended and that its failure proximately caused claimant's injuries. It awarded him $510,000 damages and a divided Appellate Division affirmed the judgment.
The State has an obligation to provide and maintain adequate and proper barriers along its highways (see, Lattanzi v State of New York, 74 AD2d 378, affd 53 N.Y.2d 1045) and its failure to do so may result in liability if the failure is a substantial factor in causing or aggravating a claimant's injuries (Gutelle v City of New York, 55 N.Y.2d 794; Stuart-Bullock v State of New York, 33 N.Y.2d 418). Insofar as the courts below found that the Thruway had failed to fulfill this duty and that its failure was a substantial factor in producing claimant's injuries and those findings are supported by evidence in the record, they are beyond our review.
Order affirmed, with costs, in a memorandum.